Case 2:19-cv-11673-LVP-DRG ECF No. 70 filed 09/03/20           PageID.851    Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

KRISTINA GARCIA,

             Plaintiff,

v.                                                    Civil Case No. 19-11673
                                                      Honorable Linda V. Parker
BEAUMONT HEALTH and
RACHEL LUCA,

          Defendants.
_______________________________/

     OPINION AND ORDER CANCELLING MOTION HEARING AND
     DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION FOR
                    DEFAULT JUDGMENT

      This lawsuit arises from Plaintiff’s employment as a Respiratory Therapist

with Defendant Beaumont Health (“Beaumont”). Defendant Rachel Luca (“Luca”)

was Plaintiff’s co-worker. Plaintiff alleges that Luca harassed and sexually

assaulted her, that Beaumont improperly investigated and responded to Plaintiff’s

complaints concerning Luca’s actions, and that Luca told Plaintiff’s co-workers

that Plaintiff was lying about the incident. Plaintiff further alleges that this

conduct interfered with her ability to perform her job, caused her to take leave

from work for approximately two weeks, and has led to emotional distress and

other damages. In an Amended Complaint filed March 11, 2020, Plaintiff asserts

discrimination and retaliation claims against Beaumont under Title VII of the Civil
Case 2:19-cv-11673-LVP-DRG ECF No. 70 filed 09/03/20         PageID.852    Page 2 of 9




Rights Act of 1964, sexual harassment claims against Beaumont under Michigan’s

Elliot-Larsen Civil Rights Act (“ELCRA”); and an ELCRA retaliation claim

against Beaumont and Luca. (Am. Compl., ECF No. 28.)

      Luca has failed to answer or otherwise respond to this action and a Clerk’s

Entry of Default was entered against her on July 13, 2020. (ECF No. ECF No. 44.)

Plaintiff thereafter filed the present motion for default judgment.1 (ECF No. 54.)

Beaumont filed a response to the motion (ECF No. 62), and Plaintiff filed a reply

(ECF No. 63). The Court initially scheduled the default judgment motion for a

hearing on September 9, 2020 (ECF No. 58), but now concludes that a hearing is

unnecessary. For the following reasons, the Court is denying the motion without

prejudice.

      To avoid inconsistent judgments, courts have postponed entering default

judgments in multi-defendant actions until the liability of the answering defendants

has been adjudicated. See Nautilus Ins. Co. v. I.L.S. Gen. Contractors, Inc., 369 F.

Supp. 2d 906, 908-909 (E.D. Mich. 2005). “When multiple defendants are jointly

liable or have similar defenses, courts apply the same legal rulings to the defaulting



1
  Plaintiff previously sought a default judgment against Luca (ECF No. 12) based
on the claims asserted in the original complaint. However, Plaintiff withdrew the
motion (ECF No. 17), after the Court expressed agreement with Beaumont (see
ECF No. 14) that those claims failed as a matter of law. Plaintiff thereafter sought
leave to file an amended complaint, which this Court granted in part and denied in
part. (ECF No. 26.)
                                           2
Case 2:19-cv-11673-LVP-DRG ECF No. 70 filed 09/03/20          PageID.853     Page 3 of 9




defendants as to the answering defendants.” United States for Use of Deepali Co.

v. FutureNet Grp., Inc., No. 17-cv-12911, 2019 WL 4463273, at *1 (E.D. Mich.

Sept. 18, 2019). “‘[I]f an action against the answering defendants is decided in

their favor, then the action should be dismissed against both answering and

defaulting defendants.’” Id. (quoting In re First T.D. & Inv., Inc., 253 F.3d 520,

532 (9th Cir. 2001)); see also Gulf Coast Fans, Inc. v. Midwest Elecs. Importers,

Inc., 740 F.2d 1499, 1512 (11th Cir. 1984) (“It would be incongruous and unfair to

allow [the plaintiff] to collect a half million dollars from [the defaulting party] on a

contract that a jury found was breached by [the plaintiff].”).

      Rule 55 of the Federal Rules of Civil Procedure governs default judgments.

Where the plaintiff’s claim against a defendant is not for a sum certain, the plaintiff

must apply to the court for entry of a default judgment. See Fed. R. Civ. P.

55(b)(2). Nevertheless, “‘a party is not entitled to a default judgment as a matter of

right, even where the defendant is technically in default.’” Lewis v. Lynn, 236 F.3d

766, 767 (5th Cir. 2001) (quoting Ganther v. Ingle, 75 F.3d 207, 212 (5th Cir.

1996)). The decision to grant default judgment is within the discretion of the

district court. See Lincoln v. Comm’r of Soc. Sec., 62 F. App’x 93, 94 (6th Cir.

2003). Moreover, Rule 55(b)(2) must be read in conjunction with Federal Rule of

Civil Procedure 54(b), which reads in relevant part:

             Judgment on Multiple Claims or Involving Multiple
             Parties. When an action presents more than one claim
                                           3
Case 2:19-cv-11673-LVP-DRG ECF No. 70 filed 09/03/20          PageID.854     Page 4 of 9




             for relief—whether as a claim, counterclaim, crossclaim,
             or third-party claim—or when multiple parties are
             involved, the court may direct entry of a final judgment
             as to one or more, but fewer than all, claims or parties
             only if the court expressly determines that there is no just
             reason for delay. Otherwise, any order or other decision,
             however designated, that adjudicates fewer than all the
             claims or the rights and liabilities of fewer than all the
             parties does not end the action as to any of the claims or
             parties and may be revised at any time before the entry of
             a judgment adjudicating all the claims and all the parties’
             rights and liabilities.

Thus, unless the court “expressly determines that there is no just reason for delay,”

only one judgment should issue in a case.

      “‘When a default is entered against one defendant in a multi-defendant case,

the preferred practice is for the court to withhold granting a default judgment until

the trial of the action on the merits against the remaining defendants.’” Northland

Ins. Co. v. Cailu Title Corp., 204 F.R.D. 327, 339 (E.D. Mich. 2000) (quoting

Exquisite Form Indus., Inc. v. Exquisite Fabrics of London, 378 F. Supp. 403, 416

(S.D.N.Y. 1974)). The Supreme Court pronounced this general rule almost 150

years ago in Frow v. De La Vega, 82 U.S. 552 (1872), which remains good law

today. While the Frow Court discussed joint liability and some courts have

declined to apply the holding where liability is joint and several, see, e.g., In re

Uranium Antitrust Litig., 617 F.2d 1248, 1257 (7th Cir. 1980), other courts have

held that the rule should apply where several defendants have closely related

defenses or where the claim for relief fails for lack of proof. See 10A, Mary Kay
                                           4
Case 2:19-cv-11673-LVP-DRG ECF No. 70 filed 09/03/20          PageID.855     Page 5 of 9




Kane, Federal Practice and Procedure § 2690 (4th ed.) (citing cases). Additionally,

“[s]everal courts have held that where ‘a defending party establishes that [the]

plaintiff has no cause of action … this defense generally inures also to the benefit

of a defaulting defendant.’” Lewis v. Lynn, 236 F.3d 766, 768 (5th Cir. 2001)

(quoting United States v. Peerless Ins. Co., 374 F.2d 942, 945 (4th Cir. 1967) and

citing additional cases).

      Plaintiff alleges retaliation in violation of the ELCRA against Luca and

Beaumont. Plaintiff does not expressly indicate in her pleadings whether she is

seeking to hold Defendants jointly or jointly and severally liable. In any event,

even if Plaintiff is not seeking to hold Beaumont and Luca jointly liable, the

decisions she cites do not convince this Court that a default judgment would be

appropriate against Luca at this time and in fact suggest otherwise.

      In Farzetta v. Turner & Newall, Limited, 797 F.2d 151 (3d Cir. 1986), the

court rejected a challenge to a default judgment based on Frow brought by non-

defaulting defendants. Id. at 155. After prevailing at trial against the plaintiff, the

non-defaulting defendants moved to have the judgment in favor of the plaintiff

against the non-defaulting party amended in accordance with the jury’s verdict. Id.

at 153. The district court denied the motion and the non-defaulting parties

appealed. Id. The Third Circuit affirmed, concluding that Frow did not mandate

reversal. Id. at 155.

                                           5
Case 2:19-cv-11673-LVP-DRG ECF No. 70 filed 09/03/20            PageID.856     Page 6 of 9




      The court of appeals interpreted Frow as “stand[ing] for the proposition that

in certain circumstances it is inappropriate to enter a default judgment against one

defendant when other defendants in the same case have prevailed.” Id. at 154.

Although finding that the Frow “opinion does not identify those specific

circumstances” where a default judgment would be improper, the Third Circuit

joined other Circuit Courts in characterizing the opinion as follows:

             Frow stands for the proposition that if at trial facts are
             proved that exonerate certain defendants and that as a
             matter of logic preclude the liability of another
             defendant, the plaintiff should be collaterally estopped
             from obtaining a judgment against the latter defendant,
             even though it failed to participate in the proceedings in
             which the exculpatory facts were proved.

Id. (citing cases). The Farzetta court declined to follow this rule, as it concluded

that the facts proved at trial did not relieve the defaulting party’s liability to the

plaintiff. Id. Similarly, in Douglas v. Metro Rental Services, Inc., 827 F.2d 252

(7th Cir. 1987), the court declined to set aside a judgment against a defaulting

party based on a jury verdict in favor of a non-defaulting party, but only because

the court concluded that the exoneration of the latter defendant did not compel a

finding of no liability as to the former defendant. Id. at 255.

      Farzetta and Douglas, therefore, support Beaumont’s arguments for why

entry of a default judgment against Luca is currently premature. In the present

matter, unlike Farzetta and Douglas, there has not been a trial or any other formal

                                            6
Case 2:19-cv-11673-LVP-DRG ECF No. 70 filed 09/03/20          PageID.857     Page 7 of 9




presentation of the evidence (e.g. a motion for summary judgment) to determine

the merits of the allegations in Plaintiff’s Complaint. It may very well be the case

that the evidence ultimately presented will undermine not only Plaintiff’s claims

against Beaumont, but also her claim against Luca.2

      Phoenix Renovation Corporation v. Gulf Coast Software, Inc., 197 F.R.D.

580 (E.D. Va. 2000), similarly supports Beaumont’s rather than Plaintiff’s

arguments. Plaintiff is correct that the district court in Phoenix Renovation

questioned the remaining force of Frow following the adoption of Rule 54. Id. at

582. However, the court recognized that Frow has continued to be interpreted as

“bar[ring] entry of default judgment against one of several defendants … ‘if the

theory of recovery is one of true joint liability, such that, as a matter of law, no one

defendant may be liable unless all defendants are liable, or the nature of the relief

demanded is such that, in order to be effective, it must be granted against each and

every defendant.’” Id. at 582-83 (citing authority).

      More significantly here, the District Court for the Eastern District of

Virginia recognized in Phoenix Renovation that “[o]ther authorities suggest that

when defendants are similarly situated though not jointly liable, final judgment

should not be entered against a defaulting defendant until after a determination on


2
  In fact, Beaumont has attached some evidence to its response brief contradicting
the allegations against Luca in Plaintiff’s pleadings. (See Carroll Dep., ECF No.
62-2.)
                                           7
Case 2:19-cv-11673-LVP-DRG ECF No. 70 filed 09/03/20           PageID.858    Page 8 of 9




the merits with respect to other defendants.” Id. at 583 (citing authority).

Although the complaint was not pleaded in terms of the defendants’ joint liability,

the court relied on that authority to conclude that it was premature to enter default

judgment against one defendant as the defendants were “ ‘similarly situated’ with

respect to the facts which, if established, would foreclose liability under the cause

of action pleaded.” Id. The current matter presents a similar scenario.3

      For these reasons, while Luca may be in default, the Court concludes that it

is premature to enter a default judgment against her. Further, the Court finds that

Plaintiff has not established her entitlement to the judgment sought.

      First, Plaintiff seeks a default judgment against Luca totaling $338.077.56

“as a result of Defendant Luca’s unlawful sexual assault that [she] experienced.”

(Pl.’s Aff. ¶ 5, ECF No. 54-1 at Pg ID 550.) However, Plaintiff is suing Luca for

retaliation, not assault. Second, in her affidavit, Plaintiff estimates the total value

of her emotional damages as $300,000, without explaining the basis for how that


3
  Plaintiff also quotes from the Second Circuit’s decision in International Controls
Corp. v. Vesco, 535 F.2d 742 (1976), where in a footnote the court addressed the
defendant’s argument that Frow forbids the entry of a default judgment against one
defendant while remaining defendants continue to challenge liability. Id. at 746
n.4. In doing so, the International Controls court questioned the continued force
of Frow in light of the subsequent adoption of Federal Rule of Civil Procedure
54(b). Id. The court’s statement was pure dicta, however. Moreover, the Second
Circuit went on to acknowledge that Frow possibly “controls in situations where
the liability of one defendant necessarily depends upon the liability of the others.”
Id. (citing Redding & Co. v. Russwine Constr. Corp., 463 F.2d 929, 932-33 (D.C.
Cir. 1972)).
                                           8
Case 2:19-cv-11673-LVP-DRG ECF No. 70 filed 09/03/20          PageID.859   Page 9 of 9




amount has been calculated. Next, she describes having incurred approximately

$1,000 in medical expenses from September 2018 to July 13, 2020, but does not

describe whether those expenses are for the medication or mental health counseling

she has received (and which appear to be included already in the calculation of her

emotional distress damages) or why she anticipates additional medical expenses of

$10,000 over the next ten years as a result of Luca’s conduct. Finally, Plaintiff

claims legal expenses of $25,349.52, although there is no indication that those

expenses are restricted to the litigation of this matter against Luca.

      Accordingly,

      IT IS ORDERED that the hearing on Plaintiff’s Second Motion for Default

Judgment as to Rachel Luca is CANCELLED and the motion is DENIED

WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: September 3, 2020




                                           9
